DAVIS, Judge,
concurring:
I concur in the result and generally in the court’s opinion. I agree fully with Judge Nichols’ basic method for determining the excessiveness of plaintiffs profits in the review years, as well as with his qualitative analysis of the individual statutory factors. But I am less sure of my position on the specific quantitative judgments the court posits at various points for additions to the "starting point” of a 10.4 percent profit on sales. I confess that I, for one, am "frightened” of high ratios of profits-to-sales in wartime procurement, in the sense that high ratios ought to induce us to give very exacting scrutiny. If I were the lone decider, I might well find excessiveness at a somewhat lower range than the court’s 21.7%-22.01% — perhaps at a 19%-20% ratio, using (as does the court) 10.4% as the "starting point.” These determinations are, however, all matters of judgment in the highest degree, and I am not affirmatively convinced that the court’s figures are wrong. As Judge Nichols observes here for the court, this is another renegotiation case in which defendant carries the onus of proving that a lower ratio should be set, and has not done so. See Manufacturers Service Co. v. United States, 217 Ct. Cl. 387, 414, 582 F.2d 561, 578 (1978). Accordingly, I am content to accept the court’s determinations for the three review years.